Case 1:20-cv-00748-JHR Document1 Filed 07/23/20 Page 1 of 12

JS 44 (Rev. 09/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor su

ment the filing and service of pleadings or other papers as required by law, except as

ne ppler } leading
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

EFENDANTS
aggie Pees Oliver, in her official capacity only as the New

Mexico Secretary of State

I P TIF
6 NE Ferarian Party of New Mexico, Chris Luchini and
Ranota Q. Banks

(b) County of Residence of First Listed Plaintiff Bernalillo
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant _ Santa Fe
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Stephen P. Curtis, Stephen P. Curtis, Attorney at Law, P..C. 6747

Academy Rd. NE, Ste. D, Albuquerque, NM 87109 505-884-9999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only) WI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
0 1 US. Government &3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Governinent Not a Party) Citizen of This State Xx 1 O 1 Incorporated or Principal Place o4 4
of Business In This State
O 2 US. Government 0 4 Diversity Citizen of Another State QO 2 © 2 Incorporated and Principal Place o5 O05
Defendant (Indicate Citizenship of Parties in Item HI) of Business In Another State
Citizen or Subject of a a3 O 3 Foreign Nation 06 O6
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
O 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Drug Related Seizure ©) 422 Appeal 28 USC 158 0 375 False Claims Act
0 120 Marine 0 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |O 423 Withdrawal O 376 Qui Tam (31 USC
130 Miller Act © 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
C1 140 Negotiable Instrument Liability O 367 Health Care/ © 400 State Reapportionment
C1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights 0 430 Banks and Banking
0 151 Medicare Act 0 330 Federal Employers’ Product Liability 1 830 Patent Oj 450 Commerce
0 152 Recovery of Defaulted Liability 0 368 Asbestos Personal © 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application 0 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability O 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 0 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle O 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395 ff) (15 USC 1681 or 1692)
© 160 Stockholders’ Suits O 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) © 485 Telephone Consumer
© 190 Other Contract Product Liability O 380 Other Personal 0) 720 Labor/Management 1 863 DIWC/DIWW (405(g)) Protection Act
C1 195 Contract Product Liability | 360 Other Personal Property Damage Relations CO 864 SSID Title XVI 0 490 Cable/Sat TV
0 196 Franchise Injury CO) 385 Property Damage 0 740 Railway Labor Act C1 865 RSI (405(g)) 0 850 Securities/Commodities/
C1 362 Personal Injury - Product Liability 0) 751 Family and Medical Exchange
Medical Malpractice Leave Act © 890 Other Statutory Actions
L REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|(0 790 Other Labor Litigation FEDERAL TAX SUITS O 891 Agricultural Acts
O 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff © 893 Environmental Matters
O 220 Foreclosure % 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 1 895 Freedom of Information
O 230 Rent Lease & Ejectment O 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party Act
© 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 O 896 Arbitration
©) 245 Tort Product Liability Accommodations O 530 General 0 899 Administrative Procedure
© 290 All Other Real Property 0 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION Act/Review or Appeal of
Employment Other: O 462 Naturalization Application Agency Decision
0 446 Amer. w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration © 950 Constitutionality of
Other 0 550 Civil Rights Actions State Statutes
0 448 Education 0 555 Prison Condition
C1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original O02 Removed from O 3. Remanded from 04 Reinstatedor © 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

42 U.S.C. 1983

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

Brief description of cause:
Deprivation of right to vote and to have votes counted

 

 

 

 

 

VII. REQUESTED IN (1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes WNo
VIII. RELATED CASE(S)
IF ANY (Wee instructions ae a _ DOCKET NUMBER
ZL.
DATE = 5 SIGNATURE-OF A NEY OF REC
FOR OFFICE USE ONLY —" Cc ——>
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 1:20-cv-00748-JHR Document1 Filed 07/23/20 Page 2 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

STEPHEN P. CURTIS,
LIBERTARIAN PARTY OF NEW MEXICO,
CHRIS LUCHINI
and
RANOTA Q. BANKS,
Plaintiffs,

Vv.

MAGGIE TOULOUSE OLIVER
325 Don Gaspar, Suite 300

Santa Fe, NM 87501

In her official capacity only as the
New Mexico Secretary of State

PLAINTIFFS’ VERIFIED COMPLAINT FOR DECLARATORY AND INJUNCTIVE
RELIEF

Introduction

1. This lawsuit challenges the practices of the Defendant and her office in connection with
the 2020 primary election process, and the write-in candidacy of Stephen P. Curtis for
Court of Appeals Judge. The candidacy of Mr. Curtis was backed by the New Mexico
Libertarian Party, who organized and spent resources around that race. The evidence
indicates that the usage of certain voting systems, in particular counties, failed to count
write-in votes that were actually cast for Mr. Curtis, leaving Mr. Curtis just a few votes
short of making the cutoff. In other words, if the ballots were counted, Mr. Curtis would
have achieved the threshold to move on to the general election. Defendant and her staff
were aware of these issues, and persisted in ignoring them. Even worse, when Mr. Curtis

demanded a recount, they demanded that he pay over $3,4100,000 to vindicate the
Case 1:20-cv-00748-JHR Document1 Filed 07/23/20 Page 3 of 12

recount of the few libertarian ballots at issue. Their actions, and the application of New
Mexico law that enabled them, are unconstitutional as applied.

Parties
Plaintiff Stephen P. Curtis is a duly registered Libertarian voter in New Mexico, and was
and is a candidate for New Mexico Court of Appeals. He brings this challenge as both a
Libertarian voter, and the candidate for New Mexico Court of Appeals. Stephen P.
Curtis cast a ballot for himself, but, on information and belief, his ballot was not counted.
Plaintiff Libertarian Party of New Mexico is New Mexico’s third largest political party,
which exists to run candidates for public office in New Mexico, and consists of groups of
voters who have come together to achieve political objectives.
Plaintiff Chris Luchini is the Chair of the Libertarian Party of New Mexico, who brings
this challenge as a registered voter in New Mexico, who cast a ballot for Mr. Curtis, and
who, it appears, did not initially have his ballot counted.
Plaintiff Ranota Q. Banks is a duly registered Libertarian voter who cast a ballot for Mr.
Curtis, and who did not have her ballot counted.
Defendant Maggie Toulouse Oliver is the New Mexico Secretary of State who, among
other things, has statutory responsibilities for the administration and enforcement of New

Mexico’s election laws. She is sued in her official capacity only.

Jurisdiction and Venue
Subject matter jurisdiction over the claims and causes of action asserted by Plaintiffs in
this action is conferred on this Court pursuant to 42 U.S.C. § 1983, 42 U.S.C. § 1988, 28

U.S.C. §1331, 28 U.S.C. § 1343, 28 U.S.C. §§ 2201 and 2202, and other applicable law.
10.

11.

2.

13

14.

15.

Case 1:20-cv-00748-JHR Document1 Filed 07/23/20 Page 4 of 12

Venue in this District and division is proper pursuant to 28 U.S.C. §1391 and other
applicable law, because much of the deprivations of Plaintiffs’ Constitutional Rights
occurred in counties within this District, and future deprivations of their Constitutional

Rights are threatened and likely to occur in this District

Facts underlying all claims
Mr. Curtis filed to run and qualify as a Libertarian candidate for Court of Appeals Judge.
To move on to the General Election, he needed to obtain 230 write-in votes.
Due to concerns about holding an in-person election during the coronavirus pandemic,
and pursuant to a Supreme Court order, the Secretary of State’s office mailed
applications for absentee ballots to all voters registered with a major party in the State of
New Mexico in or about May, 2020.
On May 5, 2020, early voting opened in the 2020 primary elections.
On June 2, 2020, the primary election was formally held, and the unofficial results were

announced.

. Approximately 1,570 ballots were cast in the Libertarian Party primary election in New

Mexico.

Prior to that election, the Libertarian Party of New Mexico spent resources to promote
Mr. Curtis’ race, by undertaking an expensive direct mail campaign to its registered
voters.

The feedback that the party received from its members reveals that numerous voters, well

above the 230-vote threshold, cast votes for Mr. Curtis.
16.

17.

18.

19.

20.

Case 1:20-cv-00748-JHR Document1 Filed 07/23/20 Page 5 of 12

Unofficial returns reflected that Stephen P. Curtis did not receive the 230 write-in votes
required to be put on the general election ballot as the Libertarian Party’s nominee for
Court of Appeals.

The total votes reflected for Mr. Curtis on the “Unofficial results” page on the Secretary
of State’s website fluctuated, and increased by several votes between when the unofficial
results were first reported on June 2, 2020, and when the State Canvassing Board met on
June 23, 2020, to certify the results of the primary election.

There is significant and substantial evidence that write-in votes for Mr. Curtis were not
correctly tallied. For example, a Bernalillo County website reflects that 270 write-in
votes were case in the Libertarian Party Primary for Court of Appeals. Mr. Curtis was the
only write-in candidate in that election. Mr. Curtis Received zero (0) votes from the 170
machine tallied Absentee ballots, and one (1) vote from the ‘hand counted’ Absentee
Ballots. All of the remaining 40 votes came from the 100 in person, or early ballots.
However, the Secretary of State’s office and State Canvassing Board only credited Mr.
Curtis with 41 votes from Bernalillo County.

Similarly, in Los Alamos, Mr. Curtis was initially reported to only have received 4 write-
in votes, in the Los Alamos County Canvas. However, those numbers were later revised
to reflect that he received 18 votes reported by the State Canvassing Board, more than
four times the number initially reported.

Phone communication with the Los Alamos County Clerk, and the Clerk’s staff revealed
that the machine counted Absentee ballots were properly selected for review, and the

votes tallied, however errors in the voting machines prevented those machine counted
21.

22.

23

24.

25%

26.

27.

Case 1:20-cv-00748-JHR Document1 Filed 07/23/20 Page 6 of 12

Absentee Ballot results from being added to the in person and early voting totals. Los
Alamos County detected this error before the meeting of the State Canvassing Board.
The voting errors with the machines in Los Alamos County permeated throughout the
state. Rather than directing the county clerks throughout New Mexico to go back and
recount these ballots, Defendant, aware of these voting machine errors, deliberately
ignored these errors statewide, and undercounts for Mr. Curtis permeated the state.

In the end, as a result of the Defendant’s malfeasance, and despite her awareness of
voting machine errors, including those in Los Alamos County, Mr. Curtis was credited
with receiving only 204 votes by Defendant, 26 votes short of the number required.
On June 19, 2020, the Chair of the Libertarian Party of New Mexico e-mailed the
Secretary of State’s office to advise them that the Stephen P. Curtis campaign intended to
seek a recount of the primary election, and inquired what amount would need to be
deposited for the recount.

In an apparent attempt to “run out the clock”, the Secretary of State did not respond to
this inquiry.

Also on June 19, 2020, Stephen P. Curtis e-mailed the Secretary of State’s office, stating
that he intended to apply for a recount and inquiring what the estimated cost of the
recount would be.

In an apparent attempt to “run out the clock”, the Secretary of State did not respond to
this inquiry.

On June 25, 2020, Mr. Curtis submitted a letter to the Secretary of State’s office,

applying for a recount of the primary election results, and requesting that the Secretary of
28.

29,

30.

31,

32.

Case 1:20-cv-00748-JHR Document1 Filed 07/23/20 Page 7 of 12

State’s office notify him the amount of cash or surety bond that would need to be
deposited with the Secretary of State’s office to accomplish the recount.

In yet another apparent attempt to “run out the clock”, the Secretary of State did not
respond to this inquiry.

On June 29, 2020, the Chair of the Libertarian Party of New Mexico sent an e-mail to the
Secretary of State’s office, requesting the wiring instructions for the recount deposit.
On June 29, 2020, at 4:46 PM, the Secretary of State’s office provided wiring
instructions for the first time, and also, for the first time, stated that a deposit of
$3,573,400 would be required to complete the recount. This request amounted to a
demand that the Stephen P. Curtis campaign deposit approximately $2,276.05 per ballot
to be recounted. The Secretary of State’s office stated by e-mail that the fund would not
need to be received that day.

On July 1, 2020, Mr. Curtis sent an e-mail to the Secretary of State’s office limiting the
requested recount to seven counties that appeared to have the greatest irregularities in
their vote totals. Those counties were Bernalillo, Sandoval, Dona Ana, Santa Fe, San
Juan, Chaves, and Los Alamos. Approximately 1,145 votes were cast in the Libertarian
Party primary in those seven counties.

On July 1, 2020, funds were wired to the Secretary of State’s office in the amount of
$23,800, amounting to $3,400 per county for which the recount was requested. This
amount was calculated based on the understanding that in 2018, a Libertarian candidate

for governor had secured a recount by depositing $3,400 per county to be recounted.
33.

34.

35.

36.

37.

38.

39,

Case 1:20-cv-00748-JHR Document1 Filed 07/23/20 Page 8 of 12

On July 2, 2020, the Secretary of State’s office sent a letter denying the application for a
recount, asserting that the funds tendered were untimely and insufficient to cover the
required amount of the deposit.

The voting machines in use in the challenged counties require additional steps to be taken
to count write-in votes, which were not taken. Defendant was aware of these issues, yet
refused to direct the County Clerks to conduct the additional steps to ensure that the
write-in votes were counted.

N.M. Stat. Ann. § 1-14-15 requires a bond or cash to be posted to cover the cost of any
recount proceeding. Defendant has required the full amount to be posted for each
precinct, in the amount of $3,573,400, even though there are only 1,570 ballots at issue
that would yield additional votes (those from the Libertarian primary election). In other
words, the Defendant is requiring Plaintiffs to post a bond of $2,276 per ballot to recount,
when there is substantial evidence of errors affecting the outcome of the election.
Plaintiffs obtained quotations for bonding the amount in question; as it turns out, the
bonding requirement actually requires obtaining more than $3,573,400, since the bond is
treated as a supersedeas bond and requires coming up with more than the base amount.
Finally, and relevant to the analysis here, the Defendant, and the State of New Mexico,
also restrict the Plaintiffs ability to fundraise the amount in question, with fundraising
limitations. N.N. Stat. Ann. § 1-19-25 to 1-19-36.

In effect, these requirements foreclose all but extremely wealthy candidates.

CLAIM I - FIRST AMENDMENT (42 USC 1983)

Plaintiffs reincorporate the foregoing paragraphs as if fully written herein.
40.

41.

42.

43.

44,

45.

Case 1:20-cv-00748-JHR Document1 Filed 07/23/20 Page 9 of 12

The First Amendment of the U.S. Constitution provides, in relevant part, that “Congress
shall make no law ... abridging the freedom of speech...” The Fourteenth Amendment
has incorporated the First Amendment to apply to the states, including the State of New
Mexico, under Gitlow v. New York, 268 U.S. 652 (1925).

Defendant abused the authority of her office and, while acting under color of law and
with knowledge of Plaintiffs’ established rights, used her office to violate their First and
Fourteenth Amendment rights.

The burden in question to post a multi-million-dollar bond or cash, to obtain a recount to
vindicate the candidate’s and voters’ interests, particularly with substantial evidence of
error, imposes a severe burden on the Plaintiffs’ associational interests, and the rights of
voters to cast ballots. Anderson v. Celebrezze, 460 U.S. 760 (1983) and Burdick v.
Takushi, 504 U.S. 428 (1992). As such, strict scrutiny was triggered, and the requirement
in question is not necessary or narrowly tailored to meet any state interest.

In the alternative, if the Court finds that the recount provision, facially and as applied to
Plaintiffs, does not constitute a severe burden on the rights of the Plaintiffs, then they
constitute more than a minimal burden, and do not pass muster under the flexible analysis
that weights the burdens of Plaintiffs against the State’s asserted interest and chosen
means of asserting it, under the prevailing U.S. Supreme Court cases of Anderson, 460

U.S. 760 and Burdick, 504 U.S. 428.

CLAIM II - EQUAL PROTECTION (42 USC 1983)
Plaintiffs reincorporate the foregoing paragraphs as if fully written herein.
The Fourteenth Amendment provides that “[n]o state shall ... deny to any person within

its jurisdiction the equal protection of laws.”
46.

47.

48.

49.

50.

51.

Case 1:20-cv-00748-JHR Document1 Filed 07/23/20 Page 10 of 12

Under Harper v. Virginia State Bd. of Elections, 383 U.S. 663, 666 (1966) “a State
violates the Equal Protection Clause of the Fourteenth Amendment whenever it makes
the affluence of the voter or payment of any fee an electoral standard." N.M. Stat. Ann. §
1-14-15 is such a standard and violates equal protection.

Further, "falsely certifying the count, deprived qualified voters of that right and of the
equal protection of the laws guaranteed by the Fourteenth Amendment." United States v.
Classic, 313 U.S. 299, 310, 315 (1941).

"When the state legislature vests the right to vote for President in its people, the right to
vote as the legislature has prescribed is fundamental." Bush v. Gore, 531 U.S. 98, 104,
(2000) (per curiam). The right to vote necessarily includes the right to have the vote
fairly counted. See Reynolds v. Sims, 377 U.S. 533, 554 (1964) ("[Q]ualified voters have
a constitutionally protected right . . . to have their votes counted. (citing United States v.
Mosley, 238 U.S. 383, 386 (1915))); Classic, 313 U.S. 299, 315 (right to vote includes
right of "qualified voters within a state to cast their ballots and have them counted").
Defendant’s actions have deprived the voters for Mr. Curtis of their right to vote, despite
knowledge of voting machine errors that were not counting votes, and in violation of

equal protection of law.

CLAIM III- DUE PROCESS
Plaintiffs reincorporate the foregoing paragraphs as if fully written herein.
Due process is implicated "[i]f the election process itself reaches the point of patent and
fundamental unfairness." Griffin v. Burns, 570 F.2d 1065, 1077 (1st Cir. 1978); see also

Marks v. Stinson, 19 F.3d 873, 888 (3d Cir. 1994) ("[R]ejection of a ballot where the
52.

53.

54.

55.

Case 1:20-cv-00748-JHR Document1 Filed 07/23/20 Page 11 of 12

voter has been effectively deprived of the ability to cast a legal vote implicates federal
due process concerns.").
Defendant's actions have deprived the voters for Mr. Curtis of their right to vote, despite
knowledge of voting machine errors that were not counting votes, and in violation of due
process.

GENERAL ALLEGATIONS
Plaintiffs have and continue to have their fundamental constitutional rights violated by
the official capacity Defendant, who is personally involved with the enforcement and/or
threatened enforcement of the challenged orders. Plaintiffs will be irreparably harmed if
injunctive relief is not issued. Further, the public interest is served by the vindication of
constitutional rights, and the weighing of harms warrants issuing injunctive relief.

Generally

Defendant abused the authority of her office and, while acting under color of law and
with knowledge of Plaintiffs’ established rights, used her office to violate Plaintiffs’
Constitutional rights, privileges, or immunities secured by the Constitution and laws.
Thus, under 42 U.S.C 1983, Plaintiffs seek declaratory relief and injunctive relief.
Pursuant to 42 U.S.C. 1988, Plaintiffs further seek their reasonable attorney fees and
costs.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand judgment against Defendant as prayed for, including:

A.

That this Court issue a declaration that the challenged statute and the practices of

Defendant are unconstitutional.

10
Case 1:20-cv-00748-JHR Document1 Filed 07/23/20 Page 12 of 12

B. That this Court enter a restraining order, preliminary injunction, and permanent
injunctive relief to prohibit enforcement of the challenged statute and the practices of
Defendant, and to direct that the recount occur.

C. That Plaintiffs be awarded their costs in this action, including reasonable attorney fees
under 42 U.S.C. § 1988; and

D. Such other relief as this Court shall deem just and proper.

  
  
 

Respectfully subnfitted,

STEPHEN eC RTIS

By: ZL
“Stephen P. Curtis, Esq.
CAID 78/162
6747 Academy Road NE, Suite D
Albuquerque, New Mexico 87109
(505) 884-9999

abqcurtis@gmail.com

Respectfully Submitted,

/s/Christopher Wiest

Christopher Wiest (KBA 90725)!
25 Town Center Blvd, STE 104
Crestview Hills, KY 41017
513-257-1895 (v)
chris@cwiestlaw.com

Attorney for Plaintiffs

 

*Mr. Wiest is in the process of applying for admission under L.R. 83.2 and L.R. 83.3.

11
